Citation Nr: 1609715	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-42 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include due to in-service exposure to asbestos or herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for emphysema.  In its July 2010 Supplemental Statement of the Case (SSOC), the RO characterized the issue on appeal as service connection for pulmonary fibrosis due to asbestos exposure.  The Board remanded for further development in May 2013.  The Appeals Management Center (AMC) readjudicated the claim in a January 2014 SSOC, characterizing the issue as service connection for a pulmonary disorder due to in-service exposure to asbestos and/or herbicides.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's currently diagnosed pulmonary disorders are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include due to in-service exposure to asbestos or herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in March 2008, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.
Regarding VA's duty to assist, the Veteran's service personnel records, service treatment records, VA treatment records, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was provided with a relevant VA examination in December 2013 to address the etiology of his claimed pulmonary disabilities.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examination is adequate when it is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  Id. at 311.  The January 2014 examination report reflected that the examiner performed an in-person examination of the Veteran, including computed tomography (CT) chest scan, and the medical opinion was based upon review of the Veteran's VA medical records and private medical records, and supported by sufficient rationale.  The Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran's personnel records, including his form DD 214 record of discharge, indicate that he served as part of a combat engineer battalion in Vietnam.  His personnel records also indicate that he was an M60 machine gun expert.  A June 1969 memorandum recommending the Veteran for a certificate of achievement notes that he participated in the upgrading of Highway 20 from Di Linh to B'sar, Lan Dong Province, Vietnam, from September 1968 through August 1969.  The record also includes an article published in The National Guardsman magazine in May 1969 documenting how the Veteran's combat engineer battalion not only helped to build Highway 20, but cleared at least 137,300 square meters of jungle and excavated some 85,000 cubic yards of earth.  The article specified that an important aspect of the Highway 20 assignment was clearing the jungle 50 to 100 meters to each side of the road.

In a May 2008 statement, the Veteran reported being exposed to asbestos while at Fort Leonard Wood, Missouri when asbestos dust was blown into the barracks while the furnace and part of the duct work were being replaced.  He also reported being exposed to asbestos while working as a machine gunner on a jeep-mounted M60, which required the use of a heat-resistant asbestos glove to change the gun's hot barrel.  He stated that the glove was not in very good shape and was falling apart, but that no one knew at that time that asbestos was bad.

In his May 2008 statement, the Veteran also reported exposure to Agent Orange while providing security for a land clearing team.  In addition, he reported being given about one carton of cigarettes every week while in Vietnam.

In a lay statement provided in August 2015, the Veteran reiterated that he had been exposed to asbestos in his barracks at Fort Leonard Wood in January and February 1967.  He stated that he inhaled powder from the deteriorated asbestos glove used as protective equipment when changing the barrels of the M60 machine gun.  He also reported that he had been assigned to help clear land that was previously sprayed with defoliant, and that he had extensive contact with dust from the vegetation that had been sprayed.

Medical records reflect that the Veteran smoked about one pack of cigarettes per day, or about 80 packs per year, for about 45 years until he quit smoking in October 2006.

In May 2007, the Veteran received emergency treatment for dyspnea.  The Veteran then underwent a CT scan, after which private physicians diagnosed him with mild peripheral fibrosis throughout the lung bases.  The CT scan indicated diffuse, centrilobular emphysema changes, primarily throughout lung apices, and suggested he might have usual interstitial pneumonitis.  Other findings included mild peripheral areas of increased reticular opacities within the lung bases, with minimal, thickened areas of honeycombing throughout the lung base.  No abnormal adenopathy or pleural effusion was observed.

X-ray findings from May 2007 included diffuse interstitial or alveolar infiltrates noted in both lungs, along with some subtle Kerley B lines and thickening in the minor fissure.  A treating physician who had not seen the X-ray images, but heard them described over the telephone, suspected interstitial disease based on the reported observation of reticular type infiltrate in the bilateral bases of the lungs.

A May 2007 pulmonary function test resulted in a diagnosis of pulmonary obstruction, with a physician noting that this was probably related to tobacco use.  Another record of a private evaluation conducted in October 2007 reflected probable diagnoses of emphysema and pulmonary fibrosis.

Private treatment records from May 2007 show that the Veteran reported his occupation as building manager, and that he previously worked in the construction trades for 30 years and was exposed to asbestos.  Another private treatment record from October 2007 similarly reflects that the Veteran worked as a carpenter for 30 years, having retired 15 years prior.  The Veteran used unknown harsh chemicals when working with wood.  He reported significant exposure to asbestos beginning approximately 45 years prior, lasting 15 years, but no more specific details were provided.  He also indicated that he was exposed to insecticides while growing up on a farm.  During these particular treatment episodes, no note was made of exposure to Agent Orange or other defoliants during his time in Vietnam.  He later reported exposure to Agent Orange in October 2010, according to a private treatment record from that time.

An August 2010 private treatment record indicated that the Veteran was experiencing some interstitial congestion consistent with his history of pulmonary fibrosis.

A radiography report from May 2012 indicated pleural abnormalities, specifically, pleural plaques, consistent with pneumoconiosis.  The record contains no additional detail, impressions, or opinions regarding these observations.

A check of pulmonary functions by a private physician in December 2013 showed moderate obstructive pulmonary disease and hypoxemia, and normal lung volumes.  The treating physician noted these findings to be consistent with a history of tobacco use. 

A VA examination was conducted in December 2013, and an examination report was produced in January 2014.  The report of examination reflected that emphysema, chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis had all been previously diagnosed.  The VA examiner found the Veteran to have only severe emphysema and mild pulmonary fibrosis, but found no evidence of asbestos-related pulmonary disease.  The examiner explained that in the absence of pleural disease related to asbestos, the Veteran's pulmonary fibrosis was considered to be a result of emphysema.

The VA examiner opined that the Veteran's pulmonary conditions were less likely than not incurred in or caused by an in-service injury, event, or illness.  Upon discussion with a specialty medical provider, namely, the chief pulmonologist for the VA Salt Lake City Health Care System, and a review of characteristics of asbestos-related disease, the examiner provided several reasons and bases for the opinion.  

First, a high resolution CT scan conducted in conjunction with the examination showed no evidence of asbestosis or other asbestos-related lung disease that might be signified by, for example, honeycombing or pleural plaques.  The VA examiner noted that pleural plaques, in particular, are hallmarks of asbestos exposure, and are unusual in other interstitial lung disorders.  Also noted was the fact that pleural disease is often present earlier than other symptoms of asbestos related disease, citing as an example that benign asbestos pleural effusions (BAPEs) usually occur within 15 years of first exposure to asbestos, and years before the onset of interstitial disease.

Second, clinical findings were consistent with pulmonary disease resulting from smoking.  The VA examiner remarked that emphysema can provide causation for pulmonary fibrosis in the absence of pleural disease related to asbestos.  Third, the Veteran's chest scan demonstrated multiple prominent mediastinal lymph nodes, whereas mediastinal lymphadenopathy is not seen with asbestosis.  Finally, the Veteran's normal lung volumes and obstructive pulmonary disease were consistent with emphysema but not asbestos-related disease.  In general, the examiner found that the Veteran did not meet all of the criteria for a diagnosis of asbestos-related pulmonary disease.

The examiner noted that in the opinion that evidence regarding the Veteran's possible exposure to asbestos was not provided, but that the Veteran did not, in any case, have evidence of asbestos related pulmonary disease.  

In a July 2015 letter, a VA physician from an outpatient clinic opined that the Veteran suffered from multiple conditions of the lungs and feet which he believed were likely as not to be related to his prior military service.  No other details, analysis, or observations were included in this letter.

Asbestos Exposure

Regarding the Veteran's service connection claim for a pulmonary disorder based on exposure to asbestos, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedure Manual Rewrite M21-1 MR (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section I, Subsection 3, and Chapter 2, Section C, Subsection 2, effective from August 7, 2015.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See also Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and the development of disease.  M21-1 MR, IV.ii.2.C.2.f.

The M21-1 MR includes an MOS Handout to Determine Probability of In-Service Asbestos Exposure.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section I, Subsection 3(c).  According to this guidance, the probability of asbestos exposure for those with a construction-related MOS ranges from "minimal" to "probable."  Subsection 3(e) of the same chapter and section provides that if the probability of asbestos exposure is minimal or higher, a VA medical opinion is needed.  In this case, the Veteran was afforded a VA respiratory conditions examination in December 2013, and the examiner specifically addressed asbestos exposure, including what effect, if any, such exposure may have had on the Veteran's current respiratory disorders.  The Board notes that interstitial pulmonary fibrosis is among the conditions listed in the M21-1 MR as potentially being caused by inhalation of asbestos fibers.  See Part VI, Subpart ii, Chapter 2, Section C, Subsection 2(b).  The VA examination report provided in January 2014 directly addressed this diagnosed condition and addressed whether, in the Veteran's case, it could be found to be connected to asbestos exposure.  

The M21-1 MR stipulates that VA must determine whether military records demonstrate evidence of asbestos exposure during service, and to develop whether there was pre-service and/or post-service occupational and other asbestos exposure.  In assessing the credibility of the Veteran's statements regarding his exposure to asbestos while in service, the Board finds them to be facially plausible, internally consistent, and consistent with other evidence in the record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's contention that he used an asbestos glove was repeated several times consistently over the span of several years, and accords with service records showing that he operated an M60 machine gun.  Also credible are the Veteran's statements that he was exposed to asbestos in his barracks in 1967.  Records show that his unit was assigned to Fort Leonard Wood in January 1967.  The record contains no evidence to contradict these contentions or call them into question.  Also credible is the Veteran's report, documented in an October 2007 private treatment record, that he was exposed to asbestos for 15 years, which would necessarily include time before and/or after service.

Because he was exposed to asbestos, the Board finds that the Veteran incurred an in-service injury.  He has also been diagnosed with emphysema, COPD, and pulmonary fibrosis.  These diagnoses constitute sufficient evidence of current pulmonary disabilities.  However, the preponderance of the medical evidence in the record shows that the Veteran's current pulmonary disorders are connected to his tobacco use, and not connected to asbestos, herbicide exposure, or other injury or incurrence of disease during service. 

In some cases, the Veteran's lay evidence may be competent and sufficient to establish etiology of a medical condition.  However, the Board does not find that to be the case here.  The record does not reflect that the Veteran possessed the requisite medical knowledge to establish etiology, which, in this case, required close familiarity with a family of similar pulmonary disorders, and familiarity with imaging and other techniques needed to differentiate from among a number of possible explanations for the observed symptoms.  On the other hand, the opinions of the VA medical examiner and other treating physicians are accorded great weight.  The VA examiner's opinion relied on a review of the Veteran's medical history, provided a reasoned analysis, and offered an unequivocal, fully articulated opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For example, the VA examiner explained that recent clinical testing and imaging had failed to show the pleural plaques or honeycombing that are the hallmarks of lung conditions related to asbestos.  Also, the examiner noted that the CT scan conducted for the purposes of the examination revealed mediastinal lymphadenopathy that is not seen with asbestosis.  Likewise, the Veteran's normal lung volumes and obstructive pulmonary disease were not consistent with asbestos-related disease.  

The VA examiner's opinion noted not only that the Veteran's current pulmonary conditions could not be attributed to asbestos, but also that the conditions could be attributed with some certainty to another cause, namely, tobacco use.  The VA examiner's opinion is consistent with previous findings and impressions from private treatment providers, such as the May 2007 diagnosis of pulmonary obstruction related to tobacco use, the October 2007 private evaluation that diagnosed emphysema and pulmonary fibrosis, and the December 2013 private physician's finding of obstructive pulmonary disease consistent with a history of tobacco use.  None of the reports of medical findings or impressions in the record provide an affirmative statement that the Veteran's pulmonary conditions included asbestosis, or were caused by or related to asbestos exposure, whereas treatment records consistently point to tobacco use as the cause.

The record contains a May 2012 radiography report reflecting pleural plaques consistent with pneumoconiosis.  The Board notes that the VA examiner's January 2014 report cites pleural plaques as a hallmark of asbestosis.  However, without further medical analysis, the May 2012 report carries little to no weight as evidence of a connection to asbestos exposure in general, let alone exposure to asbestos during service.  Moreover, the more recent CT scan conducted by VA in December 2013 affirmed the absence of pleural plaques.  The Board does not find the May 2012 radiography report probative for purposes of establishing service connection.

The Board also acknowledges the July 2015 letter from the VA outpatient clinic providing the opinion that the Veteran's lung conditions were likely as not to be related to service.  As this conclusory opinion is not supported by any analysis whatsoever, let alone any indication of the symptoms, signs, or other bases for the stated conclusion, it is accorded no weight in determining service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Herbicide Exposure

Where a Veteran served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, and develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include cancers of the lung and various soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The record does not contain evidence that the Veteran has experienced any of the disease or conditions to which the presumption of service connection for herbicide exposure applies.  Moreover, the VA examiner was asked to opine as to whether the Veteran's currently manifested pulmonary disorder was related to military service, to include as a result of exposure to herbicides.  In response, the examiner provided the opinion that the Veteran's emphysema with secondary pulmonary fibrosis was less likely than not related to any exposures resulting from the Veteran's active military service.  The etiology of the Veteran's pulmonary disorders was identified to be tobacco use, as explained above.  Accordingly, the record does not contain evidence to support a conclusion that there is a nexus between the Veteran's diagnosed pulmonary disorders and his service, regardless of whether that service included exposure to Agent Orange or other herbicides.

Tobacco Use

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b).  The Veteran has submitted evidence indicating that his pulmonary disorders may have been incurred due to tobacco use during service.  However, 38 U.S.C.A. § 1103 precludes a finding of service connection where, as here, the overwhelming weight of the medical evidence shows that the Veteran's disability resulted from an injury or disease attributed to tobacco use and no other cause.


ORDER

Entitlement to service connection for a pulmonary disorder, to include due to in-service exposure to asbestos or herbicides, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


